Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 1of38 Pageid#: 880

EXHIBIT 3
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 2 of 38 Pageid#: 881

*ficer - Last Approved Position Description

EMPLOYEE DETAILS

 

VACANT.

VACANT

 

000000"...

No Response

 

   
    
   

 

Financial Services Manager It

lL.
iR

> - Upward

Our previous Director of. Finance resigned her position. This is
o fill that vacancy and assign additional duties tothe: ..-

osition. ee Ci as os

Yes

01/23/2012

 

 

 

CONTACT INFORMATION

 
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 3 of 38 Pageid#: 882

 
 
  
 
 
 
   
 
 
 
 
 
  
 
 
 
  
 
 
 
 
 
 
 
   
 
 
 
  
  
 
 
 
  
 
 

, Brooks, Joyce H

Brooks, Joyce
Fowlkes, Rachel .

4

 

 

 

 

 

 

 

POSITION INFORMATION |

20370 SW-SW VA’ H Ed Ctr

sw Virginia Higher Ed Center

Lead and supervise the financial department of the agency
Including budget: development, procurement, revenue

ition; reconciliation, grant: applications and mar agemeit,
and the SWVHE Foundation, : :
Serve as’ the Agency's s chief. financial officer for all matters
ets, strategic planning, capital |
col i truction, and regulatory functions:
Provide financial advising for R&D grant applications, grant
recipierits, and the gran! eam istrator, aoe

 

 
 

    

Perfor ms work: ol vatied. and. corisiderable difficulty fegitring:
advanced data collection, analysis, forecasting, and compiling
and. writing reports.
Applies k wiedge of. accounting principles, auditing standards,
budgeting” practices, pub ic aeministration, and/or legal and
regulatory. compliance.
ently with internal and external senior. officials,
essionals, and the public requiring a high level of
communication skills to analyze-or resolve issues.
Develops, interprets, and/or evaluates ‘compliance with policies
and eae

    

RESULTS |

Significant impact with the: potential to galr-o or “lose public
goodwill and revenues from multiple sources. :

Significant impact on various statewide and/or: institutional”
systems.

May impact policy and budget decisions at agency level. :
Decisions made Impact the effectiveness and efficiency of
‘administrative and business processes.
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 4of38 Pageid#: 883

“; ACCOUNTABILITY

_s Works independently or as a team member within existing

guidelines and policies.

May provide peer assistance in specialty area or serve asa
eader.for a team or small work unit.

Serves as a resource to others in resolving more complex

‘problems. , ‘
Exercises considerable discretion and judgment in making
recominendations related to the allocation of funds, payment
rates, expenditures or investments.

CHIEF FINANCIAL OFFICER

 

 

948 sw VA Higher Ed Center”

Salaried :

 

 

 

 

 

Bi-weekly

 

 

State |
102202.101.SR00096.20370
May be required to perform other duties as assigned. May be

required to assist the agency or state government generally in
the event of an emergency declaration by the Governor,

  

 

 

 

 

POSITION IDENTIFICATION |

 

Action Number 034912

 
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 5 of 38 Pageid#: 884

a

US Positi 1 Number::

Postion Number: = “R1492

   

— Position * - University Managerial and Professional Staff

UVa Job Title:

  

UVaJob Title Codes =. 028

 

Posting UVa Job Title:

  
  
  
  

= No Response

'.No Response

WW - 1470 Human Resources Assistant

$l
~ $999,999

oes he advertised "Market Range" is only applicable to employees
_swho are hired as "University Staff". Should the-selected

“. candidate be a current UVA "Classified Staff" employee and

.. = elect to remain "Classified Staff" in this position, their
employment conditions will be governed by the State of

.. Virginia Personnel Act and the limits therein.

“3A

   

Job Group Name "-” PROFESSIONALS - NON-FACULTY - MGR

      

 

Underutilizati No

 

Female Avallbllty Rate (%)

Underutilization Class = Minotity "Yes
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19

‘17.51

 
  
   
    
     
   

Accounting Manager C
3418 |
Financial Services Manager II

19035 _

6 :
$53,510 - $109,818
Classified.6.

Financial Services
Administrative Services
Staff Application | |

Professionals

 

 

 

_Current UVA Employees Only

“No

Page 6 of 38

Pageid#: 885

 

  

Fowlkes, Rachel D

  
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 7 of 38 Pageid#: 886

« i

 

f |FLSA DETERMINATION |

 

 

 

 

 

 

 

 

 

 

 

    

Does not meet the criteria for Executive Exemption

Meets the criteria for Administrative Exemption
r

Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 8 of 38 Pageid#: 887

}

than $455 per week, exclusive. of board,
lodging, or ‘other facilities?

Is thé employee compehsated for. -
services ona salary basis which j is at:

     
    

 

Administrative ¢ Profess nal ° Does not meet the criteria for Educational Administrative
_ Professional Exemption ve

 

 

 

. Does not meet the criteria for Computer Professional
“Exemption

f

performance of work requiring Sdvanced
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 9of38 Pageid#: 888

 

 

 

 

 

 

 

 

 

   
 

 

 

Does not meet the criteria for Learned Professional
Exemption

 

 

 

Does not meet the criteria for Creative Professional :

Percent of Duty Total: 100

3 Records

   

     

, Supervision of Lead and supervise the financial department of the agency

: 50 findncial including budget development, budget oversight, procurement, High
( department revenue aeneration. reconciliation. arant applications and
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 10 of 38 Pageid#: 889

- Management, and the SWVHEC Foundation.
Develop continuing education courses for financial professionals.
Develop and initiate sustainable revenue growth for the SWVHEC
and SWVHEC Foundation. .

Serve as Chief Serve as the Agency's chief fi nancial officer for all matters

25 : : concerning State budgets, strategic planning, capital c construction, _ High
Financial Officer and regulatory: functions... > ‘
25 Provide oversight of Provide financial advising for. R&D. grant applications, gfant

grant applications recipients, and the grants administrator. High -

 

  
   
 
  
  
 
 
 
 
 
 
 

 

 
 

What i is the minimum level of formal

education required to successfull Bachelor § Degree i

 

‘Bachelor's Degree in Accounting and Certified Public
Accountant licensure,

 

"Master's Degree

 

 

Master! S in Business Administration; Accounting, or finance. ‘A
bachelor's degree with licensure as a Certifled Public ve
Accountant willbe considered in lieu of a Master's degree. 3

 

 

 

 

1 Considerable - 4to7 years

 

Experience in business accounting.
Demonstrated experience in the generation of revenue.

Extensive = 7 years plus
Experience working in both for profit and governmental

orgainzations, working with mergers and acquistions, and SEC
filings; and in the ® leadership | of teams.

 
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 11o0f38 Pageid#: 890

t

 

 

eee: : a

 

 

 

 

   
 
    
    
    
   

 

 

 

Determines priorities more than 50% of time

 

ARMICS

‘ Overriding job requirement .

With: Strategic planning or any action that requires interfacing
with the Department of Planning & Budget.

ithout: Working with the: businesses. within our grant: family
land the day: ~to= o-day management of the finance department.

his: position. will have oversight of 2. 8 million in state budget ~
onles and. 17 million in Vgtant monies.. ,

 

 
 
  

VA Dep rtment of Plann ng’and. Gather and disseminate eg ee ena
Budget inforatition... _ Outside UVA - As Needed
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 12 of 38 Pageid#: 891

1

( te - ee Gather and disseminate Inside and Outside
University of Virginia inforamtion... UVA As Néeded

 

  

[Working Conditions & Exposures |

 

Please answer "Yes" or "No" to the questions below concerning the Working Conditions or Exposures (or
potential exposures) that this position may encounter during the course of the work day.

oe

 

 

 

 

 

 

 

f_. There is a chance that the candidate would visit new industrial
“sites. etc. that would be in the construction or renovation

 

conditions answered with "Yes"
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 13 of 38 Pageid#: 892

L

 

Physical Requirements |

Please designate the time spent by this position, during an average work day (% of work time), performing
any of the following, or in performing duties using any of the following bodily motions. If position does not

require a particular motion, respond by checking N/A. Responses that exceed 26% of work time need to be
described where indicated:

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 14 of 38 Pageid#: 893

‘

Please check the appropriate response for this position's use of the following protective clothing or
equipment.

 

 

 

[Sensory Requirements

 

Please check the appropriate response that describe the sensory requirements for this position.

 

 

 

 

 

 

 

 

 

4 Records

       

ccm cee ne

Direct Manager o
oy Administrative

Direct a Assistant as ‘ -
~~ Director; Clean - 2 -
Indirect Energy : ‘

No Grants i 1

Response. . Administrator

EYRE ere

 
a ss

a

Case 1:18-cv-00031-MFU-PMS

Document 71-3

Filed 04/24/19 Page 15 of 38 Pageid#: 894

 
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 16 of 38 Pageid#: 895

of

S

i

RESUME

William D. Carmack __.
550 N. Court Street
Abingdon, Virginia 24210
276-628-7522

duffycarmack@hotmail.com

Education:
MBA (1999) California Costal University

 

Bank Management: (1989) University of Virginia Diploma

B.A. (1978) Emory and Henry College

Work Experience:
1999 — Present: CEO Eye Physicians of Southwest Virginia. Responsible for fiscal

operations, marketing, human resources, compliance and training for regional
Ophthalmology practice. Established two Optical Centers responsible for inventory
control and financial operations of each. i

2005- Present: President Carmack Healthcare Management, LLC.

Clients include:

Administrator for Johnston Memorial Hospital’s Ambulatory Surgery Center.
Participated in research and development of this unique center including applying for
Certificate of Need with the Commonwealth of Virginia and obtaining all licenses with the
Virginia Department of Health and the DEA. Responsible for the daily oversight and
operations of the facility. Budget preparation, supervision of 28 employees, Also manage
the real estate and equipment holding companies that own and equip this facility.

Consulting Manager Abingdon Ear Nose and Throat. Provide periodic support in
management and training for daily operations. Assist in capital budget process and
recruitment of physicians for practice expansion. Attend monthly meeting of Board of
Directors to assist physicians in the management and development of their private
practice,

1995- 1999: COO and Director of Contracted Care Johnston Memorial Hospital:
Responsible for the operations and fiscal management of following departments;
Emergency, Case Management, Quality Management, Utilization Review, Industrial
Health and Social Work. Worked as part of senior administration
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 17 of 38 Pageid#: 896

b

S

1985-1995: SVP Bank of America. Managed one of the largest retail banking centers in
the Commonwealth with loans and deposits approximating 97 million dollars.
Responsibilities included loan and investment approval. Annual budget preparation,
managing in excess of 30 employees, community marketing and economic development.

1983-1985: Executive Director Washington County Chamber of Commerce. Responsible
for the Economic and Tourism Development for Washington County of Virginia. Worked
closely with the Virginia Department of Economic Development to plan and implement
Industrial Parks and recruit industry and business into our community,

1981-1983: Virginia Employment Commission (CETA Division). Worked as a Contract _
Officer for the VEC to take funds from the Department of Labor and establish On-The-
Job Training Programs within private industry through 13 counties of Southwest Virginia.

1978-1981: Math Teacher Washington County Public Schools.

Community Activities:

Member of Abingdon Rotary Club

President of the Johnston Memorial Community Foundation Board
Chairman of the Washington County Board of Zoning Appeals

Past Member of the Foundation of Washington County Public Library
Past President Washington County Chamber of Commerce

Member of Sinking Spring Presbyterian Church
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 18 of 38 Pageid#: 897

 

20370 SWSWVAHEd Ctr

    

ment of the agency.
ent, revenue ~ °°

SW Virginia Higher:Ed Center, -

  

    

 

 

 

 
_ Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 19 of 38 Pageid#: 898

 

 

 

 

 

 

 

Percent of Duty Total: 100

3 Records
Ccys1 11 ys Aaa Percentage |. .Levelof —
Se : of Time || Importance

   

 

 

 

   
Case 1:18-cv-00031-MFU-PMS. Document 71-3 Filed 04/24/19 Page 20 of 38 Pageid#: 899

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[EXPERIENCE AND CERTIFICATION

 

 

 

 
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 21 of 38 Pageid#: 900

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-00031-MFU-PMS Document 71-3

Filed 04/24/19 Page 22 of 38 Pageid#: 901

 

2 Records

eyirane) Cr ee crs

Positions At
yeileM yates

 

 

 

enya a

 

 

 

 

 

 

Eats ed
[eli ecle

 

 

 

If Titles, Number of Positions and Total FTE
Oa eek ues rt aces
when position will supervise others: -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 23 of 38 Pageid#: 902

   

Tiare ait Peer enes Tile} renee Potten (for Staff Positions)

 

| Environment

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Signature of Employee
Date Signature of Supervisor
Date Signature of Hiring Authority

Name and Classification
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 24 of 38 Pageid#: 903

f

4

February 27, 2012

Depart of Human Resources
University of Virginia

914 Emmet Street
Charlottesville, Virginia 22904

RE: Application of Employment for Posting Number: 0609279

Dear Sir/Madam,

Attached you will find my application for the CFO position, posting number 0609279,
with the Southwest Virginia Higher Education‘Center in Abingdon, Virginia. Lama
native of Abingdon and have an extensive-background in business aiid finatice. The
Southwest Virginia Higher Education Centér.is an extraordinary place for:our community.
| would consider it a privilege to work as.part of the management team that provides.such
unique educational, cultural and business opportunities for dur atéa.

1 look forward to-speaking with you in the near future about this opportunity.

Sincerely

William D. Carmack
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 25 of 38 Pageid#: 904

t

RESUME

William D. Carmack
550 N. Court Street
Abingdon, Virginia 24210
276-628-7522

duffycarmack@hotmail.com

Education:
MBA (1999) California Costal University

Bank Management; (1989) University of Virginia Diploma

B.A. (1978) Emory and Henry College

Work Experience: oo. i, nn
1999 — Present: CEO Eye Physicians of Southwest Virginia, Responsible for fiscal
operations, marketing, human resources, compliance and training for regional

Ophthalmology practice. Established two Optical Centers responsible for inventory
control and financial operations of each.

2005- Present: President Carmack Healthcare Management, LLC..

Clients include;

Administrator for Johnston Meniorial Hospital's Ambulatory Surgery Center,
Participated in research and development of this unique center including applying for
Certificate-of Need with the Commonwealth of Virginia and obtaining/all licerises. with the
Virginia Department of Health andthe DEA. Responsible for the daily oversight and
operations of the facility. Budget preparation, supervision of 28 employees. Also manage
the real estate and equipment holding compatiiés that own and equip: this facility..
Consulting Manager Abingdon Ear Nose and Throat.: Provide periodic support in
management and training for daily operations, Assist in‘capital budget:process and
recruitment of physicians for practicé expansion. Attend. monthly meeting of Board:of
Directors to assist physicians in the management and development of their private
practice,

1995- 1999; CGO and Director of Contracted:Care Johnston Memorial Hospital:
Responsible for the épérations-and fiscal management of following departments;
Emergency, Case Management, Quality Management, Utilization Review, Industrial
Health and Social Work. Worked.as part of senior administration
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 26 of 38 Pageid#: 905

1985-1995; SVP Bank of America. Managed one of the largest retail-banking centers in

the Commonwealth with loans and deposits approximating 97 million.dollars, _
Responsibilities included loan and invéstment.approval. Annual budget preparation,

managing in excess of 30 employees, community marketing and economic. development.

1983-1985: Executive Director Washington County Chamber of Commerce, Responsible
for the Economic and Tourism Development'for ‘Washirigton County of Virginia. Worked
closely with the Virginia Departinent of Economic Development to plan and implement
Industria] Parks and recruit industry and busiriess into our community.

1981-1983: Virginia Employment Commission (CETA Division). Worked as a Contract
Officer for the VEC to take funds from the Department of Labo?.and establish On-The-
Job Training Programs within private industry through 13 counties of Southwest Virginia.

1978-1981: Math Teacher Washington County Public Schools.

Community Activities:
Member of Abingdon Rotary Club

President of the Johnston Memorial Community.Foundation Board
Chairman of the Washington County Board of Zoning Appeals

Past Member of the Foundation of Washington County Public. Library
Past President Washington.Co unty Charnber of Commerce

Member of Sinking Spring Presbyterian Church
oo

Applicant Information

¥

soe,
si

ERSITY
Y VIRGINIA

Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19

Page 27 of 38 Pageid#: 906

Page 1 of 8

Close Window

 

Staff Application

 

Posting Number:
0609932

 

 

Title:
Accounting Manager C

 

 

Personal Information

 

 

 

 

 

(format: US xxx-xxx-xxxn or
International xx-200(-0xK-OXX)!

276-628-7522

(format: US xxx-xxx-2100x or
International xX-.00X-XXX-KKX):

276-628-3118

First Name: Middle Name or Initial: Last Name: Suffix (eg. Jr., Sr., Ill, ete):

William Duff Carmack

Preferred Name (Nickname): Address: Address 4: Address 2:

Duffy 550 Court Street

City: State (enter Not Applicable ifa {Zip Code: Country:

Abingdon non US address): 24210 United States of America
Virginia

Home Phone Business Phone Cell Phone Email Address:

(format: US 100-00-000% OF
International xx-x00%-x00-2xxx);

276-356-9778

 

duffycarmack@hotmail.com

 

Are you at least 16 years of age
or older?:

 

 

Have you ever worked at UVA
before?:

If yes, Indicate dates of employment and departments:
Adjunct Faculty for Business and Finance courses taught

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yes Yes at Southwest Virginia Higher Education Center 2007-
2609
Education Level
Indicate the highest grade If you did not complete high Indicate the number of years Highest Level of Education
completed (elementary through | school, do you have high school post high school education: Completed:
high schoo! only): equivalency dipioma?: Seven years Master's Degree
Education
Licenses and Certifications
Name/T: ype of License or License / Certificate Number: Licensing / Certifying Agency: | Expiration Date:
Certification: 768720646 DMV 02/44/2019
Virginia Drivers License
Employment History
Employer Name: Street Address: City: State (enter NA if a non US
Carmack Healthcare 550 Court Street Abingdon address):
Management Virginia
Country: Zip Code: Begin Date: End Date (leave blank if still
United States of America | 24210 01-2008 employed):

 

 

 

 

 

https://jobs. virginia.edu/userfiles/jsp/shared/application/PrintableA pplication jsp?time=133. 5/23/2012
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 28 of 38 Pageid#: 907

Applicant Information

Currently Employed?:
Yes

Job Title:
President

Work Performed:

Under the structure of an
LLC | provide management
and consulting services to
various physician practices
and a local ambuatory
surgery center. Included in
this is budget
development,negotiation
and procurement of
insurance contracts and
medical equipment. |
currently supervise and
direct 41 employees serving
In various positions within
these organizations. !
provide accounting and
financial services,
recruitment of employees
and physicians, maintain
compliance policies as
dictated by Department of
Health and Human Services
along with Medicare.
Provide overall
management of
professional practices and
surgery center operations.

Page 2 of 8

Name while employed, if
different from present:

 

Starting Salary:
95,000

Most Recent/Ending Salary:
440,000

Supervisor Name:
William F. Prestowitz, M.D.

Supervisor Email

(format: valid email address
YOOX :

 

Supervisor Phone (format xxx-
XXX-XXKX);

276-628-3118

Reason for Leaving: .
currently employed

May we contact this Employer?:
No Response

 

 

 

 

 

 

XXX):
276-628-4294

 

Demands of full time job

 

Employer Name: Street Address: City: State (enter NA if a non US
University of Virginia Southwest Virginia Higher [Abingdon address):
Education Center Virginia
Country: Zip Code: Begin Date: End Date (leave blank if still
United States of America [24210 01-2004 employed):
: 06-2008
Currently Employed?: Job Title: Work Performed: Name while employed, if
No Adjunct Professor Taught various classes in _ | “ifferent from present:
the Business Department
for UVA at Wise, Abingdon
Campus. Courses included
Corporate Finance, Stock
Investments and Marketing.
Worked independently with
students to train, tutor and
coach with courses where
assistance was needed.
Starting Salary: Most Recent/Ending Salary: Supervisor Name: Supervisor Email
$2000.00 per semister Elizabeth Lowe
(format: valid email address
XOOKEDXKOOKKKX) |
Supervisor Phone (format xxx- | Reason for Leaving: May we contact this Employer?:

Yes

 

 

 

 

https://jobs. virginia edu/userfiles/jsp/shared/application/PrintableApplication.jsp?time=133... 5/23/2012
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 29 of 38 Pageid#: 908

 

 

 

Applicant Information Page 3 of 8

Employer Name: Street Address: City: ‘ State (enter NA if a non US
Johnston Memorial 46000 Johnston Memorial [Abingdon address):
Hospital Drive Virginia
Country: Zip-Code: Begin Date: End Date (leave-blank if stil]
Not Applicable 24210 03-1995 employed):

. 12-1999
Currently Employed?: Job Title: Work Performed: Name while employed, if
No COO / Director of Managed |Negotiated contracts with | different from present:

Care commercial insurance

carriers to provide hospital
services to thelr network.
Provided recruitment,
supervision, management
and budget preparatioin for
the following departments:
Emergency, Case
Management, Utilization
Review, Risk Management,
Industrial Health and
Quality Management.
Developed risk assessment
tools to improve quality
control within these
departments, Served as
Community Development
Agent to market hospital
services to local industry
and to resolve Issues they
had related to Industrial

 

 

 

 

 

 

Health or Workers
Compensation concerns.
Starting Salary: Most Recent/Ending Salary: Supervisor Name: Supervisor Email
65,000.00 80,000.00 Clark Beil, CEO
(format: valid emall address
XOX :
Supervisor Phone (format xxx- | Reason for Leaving: May we contact this Employer?:
YOKOKKX): Promotional Growth Yes
276-258-1000
Employer Name: Street Address: City: State (enter NA if a non US
Bank of America formally | 261 Main Street Abingdon address):
Virginia National Bank Virginia
Country: Zip Code: Begin Date: End Date (leave blank if still
United States of America 24210 _ 08-1985 employed):
04-1995
Currently Employed?: Job Title: Work Performed: Name while employed, if
No Response svp "Served as Retail Bank different from present:
. Manager and SVP for

commercial, retall,
agricultural and mortgage
lending in Virginia.

Managed a loan and deposit
portfolio in excess of $90
million, Responsible for
budget preparation,
establishment of goals,
supervision of 24 people,
foan approval
investment/financlal advice
' . jto cHents. Implemented
operational controls to

 

 

 

 

 

https://jobs. virginia.edu/userfiles/jsp/shared/application/PrintableA pplication jsp?time=133... 5/23/2012
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 30 of 38 Pageid#: 909

 

 

 

 

 

 

 

 

 

 

 

 

Applicant Information Page 4 of 8
Insure office was complilant
with local auditors and bank
examiners. Initiated
participation loans with
multiple non-profit
organizations to provide ce
a new services to our area.
Starting Salary: Most Recent/Ending Salary: Supervisor Name: Supervisor Email
25,000 66,000 Howard Baucom
(format: vatid email address
YOOX :
Supervisor Phone (format »xxx- | Reason for Leaving: May we contact this Employer?:
2-300): Professional Growth Yes
276-676-5067 —
Employer Name: Street Address: City: State (enter NA ifa non US
Washington County 179 E. Main Street Abingdon address):
Chamber of Commerce Virginia
Country: Zip Code: Begin Date: End Date (leave blank if still
United States of America | 24210 01-1983 employed):
12-1984
Currently Employed?: Job Title: Work Performed: Name while employed, if
No Executive Director As Director was responsible | “ferent from present:
for the current operations
and the sustained financial
and operational
development of the
Washington County
Chamber of Commerce.
Worked with state and local
officials to provide
Industrial development,
tourism activities and
marketing strategies that
made tourism to one of the
largest businesses in our
town. Compiled grant
applications for industrial
park development including
utilities and transporation
services. Served as
Secretary/Treasurer for the
Industrial Development
Authority which arranged
for bond funding of
industrial developement
activities.
Starting Salary: Most Recent/Ending Salary: Supervisor Name: Supervisor Email
22,00 26,600 Suzanne G, Lay
(format: valid email address
2OOKXKK@000000N) |
Supervisor Phohe (format xxx- [Reason for Leaving: May we contact this Employer?:
20-2000): Professonal Development /Yes
276-628-8141
Employer Name: Street Address: City: State (enter NA if a non US
Virginia Employment 487 W Main Street Abingdon address):
Commission CETA Division Virginia
Country: Zip Code: Begin Date: End Date (leave blank if still

 

https://jobs. virginia.edu/userfiles/j sp/shared/application/PrintableA pplication jsp?time=133...”

 

 

 

 

5/23/2012
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 31 of 38 Pageid#: 910
Page 5 of 8

€

Applicant Information

Not Applicable

24210

01-1981

employed):
07-1982

 

Currently Employed?:
No

Job Title:
Contracting Officer

Work Performed:

VEC had a regional office in
Abingdon for the
administration of CETA
funds to the 13 counties in
Southwest Virginia,
Responsible for distributing
Federal money from the
Department of Labor to
local Industry to create Job
training programs in
Southwest Virginia. Office
and CETA division no
longer exists.

Name while employed, if
different from present:

 

Starting Salary:
18,000

Most Recent/Ending Salary:
21,000

Supervisor Name:

Gerald Griswold
(deceased)

Supervisor Email

(format: valid email address
YOOX EDOOOKXKXX) |

 

Supervisor Phone (format xoox- °
XXX-XKXX):

Reason for Leaving:
Professional growth

May we contact this Employer?:
No Response

 

 

City:

 

 

 

Employer Name: Street Address: State (enter NA ifa non US
Washington County Public |848 Thompson Drive Abingdon address):
Schools : Virginia
Country: Zip Code: Begin Date: End Date (leave blank if still
United States of America 124210 12-1977 employed):

. 12-1979
Currently Employed?: Job Title: Work Performed: Name while employed, if
No Response Elementary Math Teacher [Taught 7th grade math different from present:
Starting Salary: Most Recent/Ending Salary: Supervisor Name: Supervisor Email
8,000 12,000 Donald Thayer

(format: valid email address
XXXXX QOOKKXXKX) |

 

Supervisor Phone (format xxx-
XXKXOXKKX)!
276-628-6179

 

Reason for Leaving:
Professional Development

 

May we contact this Employer?:
Yes

 

 

 

Miscellaneous Information

 

Additional Information (Use this
space to include training,
seminars, workshops, special
achievements, specialized
skills):

My community contacts and
leadership skills have
allowed me, along with a
group of local individuals,
to create a Community
Foundation for our local
Hospital. | serve as

Chairman of this
Foundation and have had
great success raising

 

https://jobs. virginia.edu/userfiles/jsp/shared/application/PrintableA pplication.jsp?time=133... 5/23/2012

 

Have you ever been convicted
of a misdemeanor?

{A conviction does not
automatically disqualify you from
all jobs. The relevance and
significance of a conviction will be
determined by many factors
including the time, circumstances,
and severity of the offense, and
the extent to which it is related to
the job for which you are
applying).

No

 

If yes, please provide the
following:

Description of offense, statute
of ordinance, date of charge,
date of conviction, and
County/City/State of convictlon:

Have you ever been convicted
of a felony?

(A conviction does not
automatically disqualify you from
all jobs. The relevance and
significance of a conviction will be
determined by many factors
including the time, circumstances,
and severity of the offense, and
the extent to which it is related to
the job for which you are
applying).

No

 

 

 
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 32 of 38 Pageid#: 911
Page 6 of 8

4

Applicant Information

money through events,
estate planning and
sustained giving from local
citizens. The money we
raise goes to fund health
care equipment needs or to
assist economically
challanged individuals with
health services that they
would not otherwise
receive,

! serve as the Court
Appointed Chairman of the
Washington County Board
of Zoning Appeals. This
committee of 7 hears and
rules on appeals for local
zoning issues as they relate
to building permits and
zoning ordances within our
County.

Ihave served multiple terms
on the AbIngdon Rotary
Club's Board of Directors.

Past President of the
Washington County
Chamber of Commerce.

Active in multiple
leadership roles within
community activities and
church.

 

If yes, please provide the
foliowing:

Description of offense, statute
of ordinance, date of charge,
date of conviction, and
County/City/State of conviction:

 

Have you ever been convicted
of any moving traffic violations?

{A conviction does not
automatically disqualify you from
all jobs, The relevance and
significance of a conviction will be
determined by many factors
including the time, circumstances,
and severity of the offense, and
the extent to which it Is related to
the job for which you are
applying).

No

 

If yes, please provide the
following:

Description of offense, statute
of ordinance, date of charge,
date of conviction, and

 

County/City/State of conviction:

Will you accept employment
which requires you to travel?:

Yes

 

 

References

 

Name:

Sean McMurray, CEO
Johnston Memorial

Phone Number

(format: US xxx-xxxexxxx or

Email Address:
memurrayss@msha.com

Professional Relationship:

Worked in multiple roles
with Sean for over 5 years

 

 

Timothy G. McGarry, M.D.

(format: US x00x-xxx-xxxx OF
International xx-200Xx-2KK-XXXX):

276-628-1207

 

tam4bones@yahoo.com

 

Hospital International xx 00x-xXX-XOXKX):
276-268-1000
Name: Phone Number Email Address: Professional Relationship:

Worked with Dr. McGarry in
various roles over past 14
years

 

 

 

 

j Name:

https://jobs.virginia.edu/userfiles/jsp/shared/application/PrintableA pplication jsp?time=133,.. 5/23/2012

| Phone Number

[Email Address:

| Professional Relatlonship:

 

 
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 33 of 38 Pageid#: 912
Page 7 of 8

4

co

c

Applicant Information

Marsha A. Gilliam

Additional Information

(format: US xxx-xxx-00x or
international xx-x00%-100%-0X):

276-628-4124

magilliam@eva.org

Worked with Marsha in
organizing and developing
JMH Community
Foundation

 

For purposes of compliance
with The Immigration Reform
and Control Act, are you legally
eligible for employment in the
United States?:

Yes

 

 

Section 2.2-2804 of the Code of

‘| Virgina prohibits any board,

commission, department,
agency, institution, or
instrumentality of the
Commonwealth from employing
@ person who is required to

_| present himself and submit to

the federal Selective Service
registration requirement and
failed to do so. If you are/were
required to register for the
Selective Servica, have you
done so?

Yes

 

For purposes of compliance
with Section 2.2-2903 of tha
Code of Virginia, are you a
veteran who received an
honorable discharge and has (i)
provided more than 180
consecutive days of full-time

lfyes, did you serve during the
Vietnam Conflict, 2/28/61 to
371757:

No

active-duty In the armed forces ———_.____

of the United States or reserve
components thereof, Including
the National Guard, or (ii) has a
service-connected disability
rating fed by the United States
Veteran Affairs?

No

 

 

Supplemental Questions

 

financing.

Please describe your previous accounting experience. /
| have over 25 years of budget preparation experience which Includes stra
creating Income/revenue expense reports. | have processed payroll
reviewed reports and tax returns.
ratios used as multiple financial |
Corporation Commission. Ha

Have completed financial analysi
ndicators. Have created 2LLC’s ¢
ve created many proformas to justify

gegic planning, project development,
; Posted to general ledger, performed audits,
s to determine cashflows, debt coverage and
omplete with necessary filings to the State
capital projects or obtain bond or commercial

 

Please descibe other work experience relevant to this Posting.
| have had the opportunity to plan and oversee construction on mu
Banks, Ambulatory Surgery Center, | have been Involved In the full project scope Including: planning, design, bid

hearings, awarding of contracts, working daily with contractors and inspector, obtaining financing and working with
interior designers through completion,

My previous positions always Involved supervision and leadership of multiple Individuals,
have great success In establishing a standard or goal and leading others to that point. I do
including: Explaining the purpose of the

Itiple capital projects: Medical Complex, Branch

I relate well to people and
this through various ways

goal, how the group or organization will benefit from this, possible ways to
achieve this goal, ask for ideas from the individual and insure verbal "by-in". | follow-up to insure progress and
provid additional coaching If necessary, So

 

 

What best describes your experience workin
Considerable Experience (4 to 7 years)

9 in a foundation or non-profit organization?

 

 

Agreement

policles and regulations,

 

https://jobs. virginia edu/userfiles/jsp/shared/application/PrintableA pplication jsp?time=133.... 5/23/2012

1 understand that employment requires

by the University of Virginia and | understand that su
the University. In consideration of m

| hereby authorize my past and present employers, schools, institutions,
and any other references to provide any information they may have rega
all liability, claims and causes of action for issuing same.
| understand that, if applicable, | must be registered with Selective Service,

Proof of eligibility to work In the United States accordin
Act of 1988 and | will be able to provide the needed documentation to show my Identity and eligibility upon hire.
| certify that the information contained In my app!
correct fo the best of my knowledge and belief and, in this connectio

lication materials (a.

g to the Immigration Reform and Contro!

g. this form, my resume, curriculum vitae, etc.) are true and
n, understand and agree that any misrepre:
grounds for immediate dismissal and may disqualify me for future employment
ginia to verify my past and present employment, education and

sentation, omission, or

hereby release the

ponslbility or liability, | agree to submit to such pre-employment tests as may be deemed necessary
ccessful completion of such tests is in accordance
y employment by the University of Virginia, | agree to conform to and abide by all of its rules,

with standards established by

and all individuals, partnerships, associations or corporations
tding me. | hereby release them and other organizations from
. '

 

 

 
om .

Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 34 of 38 Pageid#: 913
_ Applicant Information Page 8 of 8

BY SIGNING BELOW, | certify that | have read and agree with these statements.

William Duff Carmack
Applicant's Name Applicant's Signature Date

 

 

 

Close Window

https://jobs. virginia.edu/userfiles/jsp/shared/application/PrintableA pplication,jsp?time=133..._ 5/23/2012
‘a,

Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 35 of 38 Pageid#: 914

William D. Carmack
Job Posting 0609279

CONTACT INFORMATION

Sean McMurray, CEO Johnston Memorial Hospital
1000 Johnston Memorial Drive
Abingdon, Virginia 24211

~ Phone: 276-285-2860

Email: memurrayss@msha.com

Timothy G. McGarry, M.D.
371 Augusta Drive
Abingdon, Virginia 24211
276-628-1207
tem4bones@yahoo.com

Marsha A. Gilliam

c/o CSE Agency

263 W. Main Street
Abingdon, Virginia 24210
276-628-4121
magilliam@eva.org
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 36 of 38

. RESUME

— William D. Carmack
550'N. Court Street
Abingdon, Virginia 24210
276-628-7522
duffycarmack@hotmail.com

Education:
MBA (1999) California Costal University —

Pageid#: 915

In addition to the core MBA curriculum I completed courses in Corporate Finance and

Health Care Administration. These areas have allowed me to work successfully in

Healthcare Management and Private Business Consulting. It also gave me the credentials

to teach Business Courses at the College leve.

Bank Management: (1989) University of Virginia Diploma
Received intensive training in credit analysis, financial structure, federal regulations,
personnel management and bank operations.

B.A. (1978) Emory and Henry College ~
In addition to an Bachelor or Arts Degree I received a certification from the
Commonwealth of Virginia to teach in the public school system.

Work Experience:
1999 — Present: CEO Eye Physicians of Southwest Virginia. Responsible for fiscal

operations, marketing, human resources, compliance and training for regional
Ophthalmology practice. Established two Optical Centers responsible for inventory
control and financial operations of each.

2005- Present: President Carmack Healthcare Management, LLC,

Clients include:

Administrator for Johnston Memorial Hospital’s Ambulatory Surgery Center,
Participated in research and development of this unique center including applying for

Certificate of Need with the Commonwealth of Virginia and obtaining all licenses with the

Virginia Department of Health and the DEA. Responsible for the daily oversite and

operations of the facility. Budget preparation, supervision of 28 employees. Also manage

the real estate and equipment holding companies that own and equip this facility,

Consulting Manager Abingdon Ear Nose and Throat. Provide periodic support in
management and training for daily operations. Assist in capital budget process and

recruitment of physicians for practice expansion. Attend monthly meeting of Board of
—,

Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 37 of 38 Pageid#: 916

Directors to assist physicians in the management and development of their private
practice. an

1995- 1999; COO and Director of Contracted Care Johnston Memorial Hospital:
Responsible for the operations and fiscal management of following departments;
Emergency, Case Management, Quality Management, Utilization Review, Industrial
Health and Social Work. Worked as part of senior administration
Case 1:18-cv-00031-MFU-PMS Document 71-3 Filed 04/24/19 Page 38 of 38 Pageid#: 917

May 9, 2012

Department of Human Resources
University of Virginia

914 Emmet Street
Charlottesville, Virginia 22904

RE: Application of Employment for Posting Number 0609932

Dear Sir/Madam,

Attached you will find my application for the CFO position, posting 0609932, with the
Southwest Virginia Higher Education Center in Abingdon Virginia, Iam a native of
Abingdon and have an extensive background in business and finance. The Southwest
Virginia Higher Education Center is an extraordinary institution for our community. I
would consider it a privilege to work as part of the management team that provides unique
educational, cultural and business opportunities for our area.

I look forward to speaking with you in the near future concerning this opportunity,

Sincerely,

William D. Carmack
